Citation Nr: 1450143	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  11-07 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased disability rating (or evaluation) in excess of 0 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1966 to August 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO).  The Veteran filed a claim for increased rating for bilateral hearing loss that was received in September 2009.  

The Board remanded the appeal in July 2013 and June 2014 to obtain an April 2012 VA audiogram and associate it with the record.  This was accomplished, and the Board finds that it may proceed with a decision at this time.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  Prior to September 9, 2008, it is not factually ascertainable that an increase in bilateral hearing loss occurred.  

2.  On September 9, 2008, audiometric testing revealed a 65 decibel puretone threshold average in the right ear, with puretone thresholds at 55 decibels or greater at 1000, 2000, 3000 and 4000 Hertz in the right ear, and a 59 decibel puretone threshold average in the left ear.

3.  In October 2008, audiometric testing revealed a 49 decibel puretone threshold average and 92 percent speech discrimination in the right ear, and a 53 decibel puretone threshold average and 84 percent speech discrimination in the left ear.

4.  In March 2012, audiometric testing revealed a 56 decibel puretone threshold average and 80 percent speech discrimination in the right ear, and a 55 decibel puretone threshold average and 92 percent speech discrimination in the left ear.

5.  In April 2012, audiometric testing revealed a 46 decibel puretone threshold average in the right ear, and a 46 decibel puretone threshold average in the left ear.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, for the entire rating period from September 9, 2008, the criteria for 10 rating for bilateral hearing loss have been met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA met all VCAA notice requirements in October 2008 preadjudicatory notice to the Veteran. 

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes VA treatment records, VA authorized examinations, and lay statements.  The Veteran was afforded VA authorized examinations in October 2008 and March 2012 to address the rating for bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations obtained are adequate for rating purposes.  The VA authorized examinations included a complete audiological examination of the Veteran and addressed all the relevant rating criteria for rating bilateral hearing loss.
The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3. 

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted.  The Board finds that the severity of the Veteran's hearing loss has not changed during the course of the appeal to warrant a staged rating. 

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85.  When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.  
38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased Rating Analysis 

The Veteran is service connected for bilateral hearing loss, which is rated as 0 percent disabling.  He requested reevaluation of his service-connected hearing loss in a September 2008 claim, noting that he was fitted for hearing aids on September 9, 2008.  In a September 2009 notice of disagreement and during VA authorized examinations, the Veteran provided lay evidence describing his hearing difficulties, including difficulty with hearing people talk in groups or difficulty with hearing in the presence of background noise.  

After a review of all the evidence, lay and medical, the Board finds that, for the entire rating period prior to September 9, 2008, an increased 10 percent rating is not warranted for bilateral hearing loss.  The Board finds that prior to September 9, 2008, it is not factually ascertainable that an increase in hearing loss occurred.  During the one year before the claim was filed, prior to September 9, 2008, there is no audiometric data evidencing an increase in the severity of service-connected hearing loss.  

A September 9, 2008 VA audiogram, conducted in conjunction with an initial fitting for hearing aids, is of record.  The Board finds, however, that September 2008 audiometric testing did not include a controlled speech discrimination test.  See 38 C.F.R. § 4.85(a).  Because relevant audiometric data was, nonetheless, provided by the September 2008 VA audiogram, in order to afford the Veteran every benefit of the doubt in this case, the Board, in its role as a fact finder, has considered the audiometric findings from the September 2008 VA audiogram in conjunction with contemporaneous speech recognition testing (Maryland CNC) conducted during an October 2008 VA authorized examination.  Private audiometric private audiometric testing results are evidence to be considered in a case.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995); Savage v. Shinseki, 24 Vet. App. 249 (2011).  

On the VA audiology examination in September 2008, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
58
76
63
61
LEFT
55
70
61
50

On the VA authorized audiological examination in October 2008, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
45
60
70
LEFT
25
50
65
70

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 84 percent in the left ear.  The VA examiner also described the functional impact of service-connected hearing loss on the Veteran's daily life and work, which included the Veteran's report of difficulty hearing conversations and directions at his employment and at home. 

On the VA authorized examination in March 2012, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
35
60
60
70
LEFT
35
60
60
65

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 92 percent in the left ear.  The VA examiner described the functional impact of the Veteran's service-connected hearing loss which included the Veteran's report of difficulty understanding what his wife says, and trouble understanding conversation if any background noise is present.  

An April 2012 VA audiogram, referenced in an April 2012 VA audiology consultation, was obtained on remand and has been associated with the record.  
The Board finds that relevant audiometric data was provided; however, the VA audiological evaluation shows that speech discrimination testing was conducted with the CID W-22 word list, and not the Maryland CNC.  Accordingly, the Board finds that the April 2012 speech recognition ability may not be used for the evaluation of the Veteran's hearing impairment.  See 38 C.F.R. § 4.85(a).  In order to afford the Veteran every benefit of the doubt in this case, the Board has considered the April 2012 audiometric findings in conjunction with contemporaneous speech recognition testing (Maryland CNC) conducted during the March 2012 VA authorized examination.  See Kelly, 7 Vet. App. at 474; Savage, 
24 Vet. App. at 249 (holding that the Board may not ignore private audiometric test results that are of record).  On the VA audiology consultation in April 2012, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
50
50
65
LEFT
25
55
50
55

The Board has considered the application of 38 C.F.R. § 4.86(a), which provides that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  On the September 2008 VA audiogram, puretone thresholds were measured at 55 decibels or greater at 1000, 2000, 3000 and 4000 Hertz in the right ear.  Therefore, 38 C.F.R. § 4.86(a) is applicable for evaluation of the right ear. 

The September 2008 audiometric findings, applied to Table VI using the October 2008 VA speech recognition scores, yield a numeric designation of II for the right ear (65 decibel puretone threshold average, and 92 percent speech discrimination).   Alternately, under Table VIA, the September 2008 audiometric findings correspond to a numeric designation of V for the right ear.  The Board has applied the higher numeral from Table VIA in evaluating the right ear as it is more beneficial to the Veteran.  The September 2008 audiometric findings, applied to Table VI using the October 2008 VA speech recognition scores, yield a numeric designation III for the left ear (59 decibel puretone threshold average, and 84 percent speech discrimination).  The numeric designations for the right ear (V) along with the numeric designation for the left ear (III), entered into Table VII, produce a 10 percent rating for hearing impairment.

The Board finds that puretone thresholds reported on the October 2008 and March 2012 VA authorized examinations and on an April 2012 VA audiology consultation were not 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) and was not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 
38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply to those examination results.

The October 2008 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (49 decibel puretone threshold average, and 92 percent speech discrimination), and a numeric designation of II for the left ear (53 decibel puretone threshold average, and 84 percent speech discrimination).  The numeric designations for the right ear (I) along with the numeric designation for the left ear (II), entered into Table VII, produce a 0 percent rating for hearing impairment.

The March 2012 audiometric findings, applied to Table VI, yield a numeric designation of IV for the right ear (56 decibel puretone threshold average, and 80 percent speech discrimination), and a numeric designation of I for the left ear (55 decibel puretone threshold average, and 92 percent speech discrimination).  The numeric designations for the right ear (IV) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The April 2012 audiometric findings, applied to Table VI using the March 2012 VA speech recognition scores, yield a numeric designation of III for the right ear (46 decibel puretone threshold average, and 80 percent speech discrimination), and a numeric designation of I for the left ear (46 decibel puretone threshold average, and 92 percent speech discrimination).  The numeric designations for the right ear (III) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The Veteran has submitted lay evidence in support of his claim describing functional limitations related to hearing people, specifically with speech discrimination, and has reported that he has difficulty with hearing people in groups and hearing in the presence of background noise.  The Veteran is competent to describe the effects of hearing loss on his daily functioning, and the Board finds that he is credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria, and speech discrimination is specifically contemplated by the schedular rating criteria.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann, 3 Vet. App. at 349.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 10 percent evaluation for bilateral hearing loss has been met or more nearly approximated for the entire rating period from September 9, 2008.  The audiometric findings from the September 2008 VA audiogram, when considered with contemporaneous October 2008 VA speech discrimination scores, produce a 10 percent rating for hearing impairment.  While the bilateral hearing loss did not strictly meet the criteria for a 10 rating using audiometric data obtained in October 2008, March 2012, and April 2012, the Board finds for the entire rating period from September 9, 2008 the criteria for a 10 percent evaluation has been more nearly approximated, as the evidence does not show significant improvement in hearing threshold levels in these later examinations, the audiometric and speech recognition combinations more nearly approximated a 10 percent rating, and the Veteran continued to complain of difficulty with hearing.  Audiometric testing results from the October 2008, March 2012 VA authorized examinations and an April 2012 audiology consultation specifically addressed the functional effects caused by the Veteran's hearing loss disability, and these were the same functional effects discussed in the September 2008 hearing examination.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  

For these reasons and resolving reasonable doubt in the Veteran's favor, the Board finds that for the entire rating period from September 9, 2008, an increased 10 percent rating is warranted for bilateral hearing loss.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on audiometric evaluations, to include speech discrimination testing, which recognize and measure the inability to hear words in conversation.  The speech recognition score is one measure of the Veteran's complaints of difficulty with hearing people during conversation or in the presence of background noise.  In this case, the Veteran's hearing loss symptoms and associated difficulty with speech discrimination are contemplated by the schedular rating criteria.  

In support of this finding, the Board points to the regulatory history of 38 C.F.R. 
§§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA found, through clinical studies of veterans with hearing loss, 
that when certain patterns of impairment are present a speech discrimination test 

conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2014).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2014).  While the Veteran has provided lay evidence of functional limitations related to his difficulties with hearing conversation, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his occupation and daily life.  The Veteran's hearing loss is not shown to result in significant functional limitations.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In the absence of exceptional factors 

associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the rating period from September 9, 2008, a 10 percent disability rating, but no higher, for bilateral hearing loss is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


